Citation Nr: 0826886	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for postoperative residuals 
of an excision of a meningioma with blindness of the left eye 
and surgical scarring.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision 
entered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, that, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for postoperative residuals of excision of a 
meningioma, with left eye blindness and surgical scarring 
(residuals of a brain tumor).  In July 2004, the veteran 
testified at a hearing before the undersigned.  In February 
2005, the Board remanded this claim for an RO hearing which 
was held in September 2005.

In September 2006, the Board denied the claim, and the 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2008, the 
veteran and the Secretary of VA (parties) filed a joint 
motion to vacate the Board decision and remand it for further 
development and readjudication.  That same month, the Court 
granted the motion.  The case has been returned to the Board 
for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he sustained an in-service head 
injury that led to the development of a meningioma, which was 
removed in 2002.

In a July 2003 VA examination report, the examiner provided a 
medical opinion as to the etiology of meningioma with left 
eye blindness and surgical scarring.  In the examination 
report, the examiner stated that the veteran reported having 
"had an injury ... wh[ere] his helmet was blown off and he had 
a scratch over his head.  He could not remember any loss of 
consciousness."  In providing a medical opinion, the 
examiner opined that the trauma was "rather trivial."  On 
review of the appellant's description of the event the 
parties, however, determined that the because it "appear[ed] 
that the examiner was unaware of Appellant's statements as to 
the severity of the in-service injury[,] the case should be 
remanded for a new examination."

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA oncology examination to determine the 
etiology of the meningioma.  All tests and 
studies deemed necessary to make this 
determination should be ordered.  The 
claims folder must be made available to 
the physician for review, and the 
physician must review the claims file, 
including the service medical records.  
The physician is asked to read the 
veteran's January 2003 statement, a March 
2005 lay statement, and the appellant's 
September 2005 testimony, particularly 
pages 9 and 10, regarding the description 
of the in-service injury.  Thereafter, the 
physician should opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the meningioma is 
related to service to include due to the 
injury described by the appellant.  In 
offering the opinion the examiner should 
comment on the May 2005 findings made by 
Dr. RL.  The physician must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  If the 
examiner cannot offer an opinion without 
resorting to speculation that fact should 
be noted and the reasoning explained.

2.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

3.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to service 
connection for postoperative residuals of 
an excision of a meningioma with blindness 
of the left eye and surgical scarring 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

